TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00053-CV




Jeffrey Roland Boggess, Appellant

v.

Estate of Martha Blakely, with Betsy Blakely, the Independent Executor of the Estate of
Martha Blakely, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-FM-04-005498, HONORABLE PAUL DAVIS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        On September 21, 2007, this cause was abated for purposes of settlement
negotiations.  The parties to this appeal have filed a joint motion requesting (1) that the abatement
be lifted, (2) that this Court’s records be sealed, and (3) that the cause be remanded to the district
court for entry of further orders effectuating the parties’ settlement agreement.  The parties’ motion
to lift the abatement is granted and this appeal is reinstated.  
                        The parties’ motion for remand to the district court is also granted.  Therefore, in
accordance with Texas Rule of Appellate Procedure 42.1(a)(2)(C), this appeal, having been
reinstated, is again abated in order to permit proceedings in the district court to effectuate the parties’
settlement agreement.
                        The parties’ motion that we seal this Court’s records—comprised primarily of the
clerk’s record, reporter’s record, and various motions—is denied, without prejudice to the parties’
ability to file a motion in the trial court requesting that records be sealed, and, if such motion is
granted by the trial court, to file a motion to lift the abatement of this appeal, supplement the record
with the trial court’s order sealing the records, and file a new motion to seal the appellate record.
 
                                                                                              
__________________________________________Diane M. Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Abated
Filed:   July 9, 2008